Case 19-34818   Doc 10-1   Filed 12/12/19 Entered 12/12/19 16:58:16   Desc Exhibit
                                    Page 1 of 6
Case 19-34818   Doc 10-1   Filed 12/12/19 Entered 12/12/19 16:58:16   Desc Exhibit
                                    Page 2 of 6
Case 19-34818   Doc 10-1   Filed 12/12/19 Entered 12/12/19 16:58:16   Desc Exhibit
                                    Page 3 of 6
Case 19-34818   Doc 10-1   Filed 12/12/19 Entered 12/12/19 16:58:16   Desc Exhibit
                                    Page 4 of 6
Case 19-34818   Doc 10-1   Filed 12/12/19 Entered 12/12/19 16:58:16   Desc Exhibit
                                    Page 5 of 6
Case 19-34818   Doc 10-1   Filed 12/12/19 Entered 12/12/19 16:58:16   Desc Exhibit
                                    Page 6 of 6
